NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                              IN THE DISTRICT COURT OF APPEAL
                                              OF FLORIDA
                                              SECOND DISTRICT



REGINALD DENTON KNIGHT,             )
                                    )
           Appellant,               )
                                    )
v.                                  )                  Case No. 2D14-43
                                    )
STATE OF FLORIDA,                   )
                                    )
           Appellee.                )
___________________________________ )

Opinion filed September 18, 2015.

Appeal from the Circuit Court for Highlands
County; William D. Sites, Judge.

Reginald Denton Knight, pro se.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Donna S. Koch,
Assistant Attorney General, Tampa, for
Appellee.


PER CURIAM.


             Affirmed without prejudice to any right Knight may have to file a timely and

sufficient motion for postconviction relief pursuant to Florida Rule of Criminal Procedure

3.850.



SILBERMAN, LaROSE, and BADALAMENTI, JJ., Concur.